DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similarly claims 9-10, it is unclear and not readily understood of how and in what manner a GNSS correction data provision system determines and correlates the GNSS correction data for a vehicle location at any instant moment in time, and transmits such information to influence the GNSS-based locating of the vehicle at any instant moment in time.  It appears that there is a communicating step from a GNSS-based locating of a vehicle to the GNSS correction data provision system to request such information to be received; or there are some errors in regarding a vehicle position that triggers such information to be transmitted by a GNSS correction data provision system and received by the GNSS-based locating of the vehicle.  However, such step is omitted and not claimed; thus resulting in amounting to a gap between the steps.  See MPEP § 2172.01.
Still regarding claim 1 and similarly claims 9-10, it is unclear of what is meant and encompasses the claimed “delay measurements”.  If such “delay measurements” are the delay measurements from the GNSS satellite(s) to the vehicle, then how and in what manner the GNSS correction data provision system be able to know/collect such “delay measurements” and correct them and transmit to the GNSS-based locating of the vehicle.
Still regarding claim 1 and similarly claims 9-10, it is unclear and not readily understood of how and in what manner a reliability of the GNSS correction data is determined.
Regarding claim 5, how and in what manner GNSS satellites suitability and weighting GNSS satellite signals are determined is unclear and not readily understood.
Other claims are also rejected based on their dependency of the defected parent claim.

Allowable Subject Matter
Claims 1-10 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0128705 discloses a method for ascertaining at least one piece of integrity information relating to a location result of a GNSS-based location device of a vehicle in the event of an abruptly and significantly changing GNSS reception situation, comprising at least the following steps: (a) ascertaining the current ego position of the vehicle by means of the GNSS-based location device; (b) ascertaining at least one piece of integrity information relating to the ego position ascertained in step (a), by means of the GNSS-based location device; (c) detecting an abruptly and significantly changing or significantly altered GNSS reception situation; and (d) adapting the ascertainment of the at least one piece of integrity information for the changing or altered GNSS reception situation.
US 2022/0107427 discloses a system and method for generating a set of GNSS corrections using a GNSS corrections model comprising a Gaussian process.
US 2021/0149060 discloses a method for providing correction data for satellite navigation, includes determining the correction data using a plurality of state signals relating to the Earth's ionosphere, each of the state signals associated with one of a plurality of signals which have been received by an interface for a plurality of mobile satellite receivers, the plurality of mobile satellite receivers provided for satellite navigation.  Each of the plurality of state signals identify a geographical position of an associated one of the plurality of mobile satellite receivers and an item of state information relating to the Earth's ionosphere which is determined using at least one satellite signal transmitted between at least one satellite and the associated one of the plurality of mobile satellite receivers.  The correction data is transmitted to the at least one satellite and then transmitted from the at least one satellite.
US 11,187,813 discloses  embodiments relate to generating correction information based on global or regional navigation satellite system (NSS) multiple-frequency signals observed at a network of reference stations, broadcasting the correction information, receiving the correction information at one or more monitoring stations, estimating ambiguities in the carrier phase of the NSS signals observed at the monitoring station(s) using the correction information received thereat, generating residuals, generating post-broadcast integrity information based thereon, and broadcasting the post-broadcast integrity information.  Other embodiments relate to receiving and processing correction information and post-broadcast integrity information at NSS receivers or at devices which may have no NSS receiver, as well as to systems, NSS receivers, devices which may have no NSS receiver, processing centers, and computer programs.  Some embodiments may for example be used for safety-critical applications such as highly-automated driving and autonomous driving.
US 11,194,051 discloses a method for providing integrity information for checking atmospheric correction parameters for the correction of atmospheric disturbances for satellite navigation for a vehicle includes reading state signals relating to a state of an atmosphere between at least one satellite receiver and at least one satellite of the at least one satellite receiver.  Each state signal represents certain state data that are transmitted between a satellite and a satellite receiver.  The method further includes using at least one satellite signal and that are dependent on a state of the atmosphere between the satellite and the satellite receiver.  The method further includes determining the integrity information using the state data.  A variation of the state data against time is analyzed.
US 8,200,430 discloses a method for providing integrity information for users of a global navigation system, to a device for position detection by means of a global navigation system, and to a method for determining the integrity risk of information disseminated from space vehicles in a global navigation system.  In the method for providing integrity information for users of a global navigation system, which comprises several space vehicles like satellites transmitting information to a device for position detection, the transmitted information comprises first information from the global navigation system about the accuracy of a signal in space error of a faulty space vehicle, and second information whether or not the global navigation system assesses the faulty space vehicle as faulty.  The invention is based on the assumption how exact a fault can be detected, so that performance the global navigation system can be increased; and no unfounded assumption is used which improves the quality of service.
DE 102021104640 discloses a method for GNSS-based localization of a vehicle using a localization device of the vehicle, comprising at least the following steps: a) receiving at least one GNSS signal from at least one GNSS satellite by means of at least one GNSS receiver of the vehicle, b) reading in at least one piece of statistical information from a GNSS profile for the reception situation on which the reception in step a) is based, the at least one piece of statistical information being suitable, to describe at least one property of the received GNSS signal, c) determining at least one piece of localization information using the localization device taking into account the at least one GNSS signal received in step a) and the one read in step b) at least one piece of statistical information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646